Citation Nr: 1204605	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973.  He also had subsequent service in the Army National Guard, including a period of Active Duty for Training from February 4 to February 18, 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO.  

In addition to PTSD, the Veteran has presented evidence of multiple psychiatric disorders, including anxiety, depression, major depression with psychotic features, and adjustment disorder.  Where there is a final VA decision denying a claim based on a particular diagnosis, and subsequently, a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the context of requests to reopen claims of service connection, this accomplishes a balancing effect that preserves the finality of VA decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

As discussed below, the record shows that since the Veteran filed his initial claim of entitlement to service connection for psychiatric disorder, the various health care providers and examiners have diagnosed the Veteran's psychiatric disorder, primarily on the basis of the same set of stressors and symptoms.  Therefore, the Board finds that the multiple diagnoses represent subjective differences of opinion as to the nature of one condition, rather than multiple separate conditions.  As such, they may be, collectively, resolved in one decision rather than individually resolved in separate decisions.

FINDINGS OF FACT

1.  In June 1998, the Board denied the Veteran's claim of service connection for a psychiatric disorder, claimed as PTSD.

2.  Evidence associated with the record since the Board's June 1998 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD. 


CONCLUSIONS OF LAW

1. The Board's June 1998 decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002 and Supp. 1997); 38 C.F.R. §§ 20.1100 (1997).  

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for PTSD.  That claim was initially denied by the RO in June 1995 and affirmed by the Board in June 1998.  The Veteran was notified of the Board's decision, as well as his appellate rights.  However, he did not request reconsideration by the Board, nor did he file a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  Therefore, the Board's decision became final under the law and regulations then in effect.  38 U.S.C.A. §§ 7103, 7104 (West 2002 and Supp. 1997); 38 C.F.R. §§ 20.1100 (1997).  

In November 2007, the Veteran filed an application to reopen his claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

In December 2007 and March 2008, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  In so doing, VA informed the Veteran of the basis for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment from February to March 1976  at the North Dakota State Hospital; records reflecting his VA treatment  from March 1994 through March 2008; records reflecting his treatment by A. B., M.D., from April 1994 to February 1996; records reflecting his treatment from April 1996 to March 1997 at Plains Psychological Services; records reflecting the Veteran's award of Social Security benefits; the transcript of a July 1997 RO hearing before a member of the Board; statements from the Veteran's wife and daughter, dated in September 2010; and a computerized disc, received in September 2010, reportedly showing a video of the Veteran.  

In May 1995, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his psychiatric conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On VA Form 9, completed by the Veteran in November 2008, VA offered the Veteran an opportunity to present additional evidence and argument in association with his application to reopen his claim of entitlement to service connection for a psychiatric disorder.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.
Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a) (2011). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

The Veteran does not contend, and the evidence does not show, that he engaged in combat.  Rather, he maintains that he has PTSD has the result of several traumatic incidents in service, including personal assaults by drill instructors and a sexual assault.  In such cases, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Manual M 21-1, Part III, paragraph 5.14c; see Patton v. West, 12 Vet. App. 272, 278-80 (1999).  Evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(3).  

Examples of such evidence from sources other than the Veteran's service treatment records include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  This does not mean that the evidence must actually prove that the incident occurred.  It means that the evidence must at least be in equipoise with respect to whether the incident actually occurred.  That is, there must be an approximate balance of positive and negative evidence regarding whether the claimed stressor actually occurred.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Patton 12 Vet. App. at 280.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as psychoses, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The Veteran contends that he has a psychiatric disorder, including PTSD, primarily as a result of several assaults in service, including a sexual assault.  Therefore, he maintains that service connection is warranted.  At the very least, he maintains that since the Board denied entitlement to service connection for the disorder in June 1998, he has submitted new and material evidence sufficient to reopen the claim.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the Veteran has not submitted new and material evidence for the purpose of reopening the claim.  Accordingly, the Board's June 1998 claim will be confirmed and continued, and the appeal will be denied.  

The Board acknowledges that the Veteran is competent to report what he experienced in and after service.  For example, he is competent to report that he was sexually assaulted in service and the symptoms he felt following that assault.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

When the claim was before the Board in June 1998, the evidence on file consisted of the Veteran's service treatment and personnel records reflecting his treatment from February to March 1976 at the North Dakota State Hospital; records reflecting his VA treatment from March 1994 through October 1995; records reflecting his treatment by A. B., M.D., from April 1994 to February 1996; records reflecting his treatment from April 1996 to March 1997 at Plains Psychological Services; records reflecting the Veteran's award of Social Security benefits; and the transcript of his July 1997 RO hearing before a member of the Board.  His service treatment records were negative for any complaints or clinical findings of a psychiatric disorder of any kind.  During his November 1973 examination prior to his release from active duty, the Veteran responded in the affirmative, when asked if he then had or had ever had, depression or excessive worry.  On examination, however, his psychiatric processes were found to be normal.  

In February and March 1976, the Veteran was voluntarily hospitalized at the North Dakota State Hospital for complaints of a 6 month history of heavy drinking.  He stated that he had been drinking in excess as a result of addiction, as well as the stresses of daily living.  Indeed, he noted that he had been drinking since the age of 17, which was prior to his entry on active duty.  Following a workup during almost four weeks of hospitalization, the diagnoses were anxiety reaction, passive-aggressive personality, and alcohol addiction.  However, there were no findings of any relationship between the Veteran's anxiety reaction and service.  Then, as now, service connection was, generally, not warranted for a personality disorder, and drinking to enjoy alcohol's intoxicating effects were generally considered to be the result of willful misconduct.  38 C.F.R. § 3.301(c)(2), 3.303(c) (1997).  Accordingly, service connection was not warranted for those disorders.  

Adjustment disorder with anxious and depressed mood and symptoms of PTSD were not clinically reported until December 1994 and March 1995, respectively.  In December 1994, the Veteran was found to be occupied by his physical concerns.  There were no findings of relationship to service.  In March 1995, the Veteran reported multiple stressors associated with his PTSD.  He stated that his drill instructor started yelling at him, as soon as he got off the bus for basic training, that he threatened the Veteran, and that he smashed the Veteran's head against a wall.  He also stated that he injured his knee on the obstacle course and was denied medical treatment.  In addition, he stated that while marching to the rifle range, he was harassed by a drill instructor in a vehicle.  He noted that during a latrine break, the drill instructor rifle butted him in the head and told the Veteran's fellow trainees to harass the Veteran.  When they got to the rifle range, the Veteran reported that the drill instructor aimed a loaded weapon at the drill instructor's own chest and dared the Veteran to pull the trigger.  In another incident, the Veteran stated that while working the kitchen, he was attacked by a cook, who put a knife to the Veteran's throat and stated that he had been ordered to kill the Veteran.  That incident was reportedly terminated when the mess sergeant interrupted the cook.  

During basic training, the Veteran reported that he had been forced to participate in an escape and evasion course, during which he was taken to an isolated building a forced to stand on his fingertips in a pool of blood.  He also reported that he was hit across the left hand, kidneys, and back with a one inch pipe.  During a period of interrogation, he stated that a pistol was put against his head, and the trigger was pulled.  The gun didn't fire; however, he found the incident terrifying.  In addition to the foregoing, the Veteran noted that he had been ordered on night guard duty near the General's house to locate and eliminate a pack of wild dogs.  He stated that during that time, he was sexually assaulted by two men, who tied him to a tree and sodomized him.  Finally, the Veteran reported that the night before he was scheduled to graduate from basic training, a drill instructor had slammed his head against a wall locker and against a door, breaking the handle off the door.  He noted that such actions were taken in response to the Drill Instructor finding the Veteran to have a dirty weapon.  The abuse reportedly stopped when a former fellow soldier threatened to call the military police.  

Despite the multiplicity of incidents, the Board was unable to corroborate any of the Veteran's reported stressors.  It was also unable to find evidence of a nexus between the Veteran's PTSD and service.  In addition to PTSD, the Board noted multiple psychiatric diagnoses associated with the Veteran's reported stressors.  The various diagnoses were adjustment disorder, anxiety, and depression.  However, absent corroboration of any of the stressors or findings of a nexus to service, there was no basis for service connection.  As such, the Board confirmed and continued the RO's denial of service connection for a psychiatric disorder, claimed as PTSD.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's June 1998 decision, consists of records reflecting the Veteran's VA treatment from May 2001 to March 2008; the September 2010 statements from the Veteran's wife and daughter; and a computerized disc reportedly showing a video of the Veteran.  While new in the sense that it has not previously been before the VA, such evidence, essentially, shows no more than was already known.  It confirms the fact that the Veteran has a psychiatric disorder, variously diagnosed as PTSD, anxiety, depression, and major depression with psychotic features.  However, it remains negative for any findings of a nexus between any of those disorders and any incident in service.  As such, it does not fill the deficits in the evidence which existed at the time of the Board's June 1998 decision.

The Veteran continues to report the stressors noted above.  However, they were previously considered and rejected by the Board, and he has submitted no new evidence to corroborate those stressors.  The lay statements submitted by his wife and daughter describe what it is like to live with the Veteran and the computerized disc shows his demeanor, yet neither the lay statements nor the computerized disc nor the additional VA treatment records fill any of deficits in the evidence which existed at the time of the Board's decision in June 1998.  In this regard, the additional evidence does not show the etiology of his psychiatric disorder nor does it tend to establish the occurrence of any of his reported inservice stressors.  Even when considered with the evidence previously of record, the additional evidence is not new and material for the purpose of reopening the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  Absent the presence of new and material evidence, the Veteran does not meet the criteria to reopen his claim.  Accordingly, reopening of the claim is not warranted, and the appeal is denied.


ORDER

New and material evidence not having been presented, the application to reopen the claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD, is denied. 


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


